            Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


__________________________________________
                                          )
IN RE APPLICATION OF USA PURSUANT         )                  ML No: 20-930
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
A FRAUD INVESTIGATION                     )
                                          )
__________________________________________)

Reference:      DOJ Ref. # CRM-182-67193

              APPLICATION OF THE UNITED STATES FOR AN ORDER
       FOR A COMMISSIONER’S APPOINTMENT PURSUANT TO 18 U.S.C. § 3512

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. § 3512,

appointing the undersigned attorney, Liudmila Batista, Trial Attorney, Office of International

Affairs, Criminal Division, U.S. Department of Justice (or a substitute or successor subsequently

designated by the Office of International Affairs), as a commissioner to collect evidence and to

take such other action as is necessary to execute this and any subsequent, supplemental requests

for assistance with the above-captioned criminal matter from Argentina. In support of this

application, the United States asserts:

                                          RELEVANT FACTS

       1.       The Central Authority of Argentina, the Argentine Ministry of Foreign Affairs,

submitted a request for assistance (the Request) to the United States, pursuant to the Inter-

American Convention on Mutual Assistance in Criminal Matters, Aug. 27, 1992 - Feb. 28, 2006,

S. Treaty Doc. No. 105-25 (Treaty).
            Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 2 of 11




       2.       As stated in the Request, the National Court in Criminal and Correctional Matters

Number 21 in Argentina is investigating Jaime Moises Jacubovich (Jacubovich) and others for

fraud, which occurred in or about 2014, in violation of the criminal law of Argentina, specifically,

Article 172 of the Argentine Criminal Code. Under the Treaty, the United States is obligated to

assist in response to the Request.

       3.       According to Argentine authorities, on August 22, 2016, two sisters (the victims)

filed a criminal complaint against their grandfather Jacubovich, their aunt Claudia Irene

Jacubovich (Claudia), and their cousin Patricio Sion Eduardo Emsanie (Patricio), claiming that

they fraudulently misappropriated assets from the estate of their deceased father (the victims’

father), in violation of Argentine criminal law.

       4.       On December 21, 2010, the victims’ father died. The victims claim that as his

only surviving children, they were the sole and rightful heirs to their father’s entire estate. The

victims indicate that before dying, their father told the victims that he had inherited a set of

Israeli investment bonds from his great uncle. Accordingly, the victims began searching for the

two Israeli investment bonds that their father allegedly inherited from his great uncle.

       5.       Sometime in or about 2014, the victims determined that their father’s great uncle

held two Israeli investment bonds in account number XXXXXXX6153 at the Development

Corporation for Israel (DCI), an investment firm authorized to sell bonds issued by the State of

Israel in the United States. The first bond came due on May 1, 2014, and was valued at a total of

approximately USD 5,425,000. The second bond was valued at approximately USD 4,940,000.

On or about July 15, 2014, the victims collected the second Israeli bond from DCI.

       6.       However, on December 8, 2015, the victims met with DCI’s legal representative

in New York City, who informed the victims that DCI had already paid out the first Israeli bond



                                                   2
             Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 3 of 11




to Jacubovich, in his capacity as administrator of the estate of the victims’ father’s great uncle.

Records indicate that Jacubovich subsequently transferred the money collected from the first

Israeli bond to an account at a bank located in Panama.

        7.       Argentine authorities note that on February 2, 2011, Claudia and Patricio opened

succession proceedings with the National Judge of First Instance in Civil Matters in Argentina to

have Patricio appointed as a temporary administrator. However, on February 22, 2011, the court

rejected their request and appointed one of the victims as temporary administrator instead. At

the time that Jacubovich claimed ownership over the first Israeli bond to DCI, the question of

who inherited the first Israeli bond, Jacubovich or the victims, had not yet been decided.

        8.       Therefore, the victims claim that Jacubovich fraudulently took possession of

property that did not belong to him by falsely claiming to DCI that he had inherited it. The

victims believe that Jacubovich may have used the misappropriated funds to purchase a luxury

property in Argentina for his daughter Claudia.

        9.       To further the investigation, Argentine authorities have asked U.S. authorities to

provide records pertaining to DCI account number XXXXXXX6153.

                                      LEGAL BACKGROUND

        10.      A treaty1 constitutes the law of the land. U.S. Const. art. VI, cl. 2. The provisions

of a treaty have equal footing with acts of Congress and are binding on the courts. See Asakura

v. City of Seattle, 265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103 (1801);

United States v. Emuegbunam, 268 F.3d 377, 389 (6th Cir. 2001). The provisions of a treaty

should be construed liberally “to give effect to the purpose which animates it.” United States v.

Stuart, 489 U.S. 353 (386) (1989) (internal quotations marks omitted). To the extent that the


1
 The term “Treaty” used herein encompasses bilateral treaties, multilateral conventions, instruments, and
protocols.
                                                   3
         Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 4 of 11




provisions of a treaty are inconsistent with a preexisting statutory provision, the treaty supersedes

the statute. Zschernig v. Miller, 389 U.S. 429, 440-41 (1968). A multilateral convention is a

treaty under U.S. law.

       11.     The United States and Argentina entered into the Treaty to promote more

effective judicial cooperation and assistance between the parties in criminal matters. See Treaty

pmbl. The Treaty obligates each party, upon request, to provide assistance to the other in

criminal investigations, prosecutions, and related proceedings, including assistance in serving

documents, obtaining testimony, statements, and records, and executing searches and seizures.

Article 7. In addition, the Treaty, like 18 U.S.C. § 3512, authorizes federal courts to use

compulsory measures to further the execution of such requests. Article 10 (“Requests for

assistance . . . shall be executed in accordance with the domestic law of the requested state).

       12.     When executing a treaty or non-treaty request for assistance from a foreign

authority, an attorney for the government may file an application to obtain any requisite court

orders under 18 U.S.C. § 3512. This section authorizes a federal court to issue such orders and

provides in pertinent part:

       Upon application, duly authorized by an appropriate official of the Department of
       Justice, of an Attorney for the Government, a Federal judge may issue such orders
       as may be necessary to execute a request from a foreign authority for assistance in
       the investigation or prosecution of criminal offenses, or in proceedings related to
       the prosecution of criminal offenses, including proceedings regarding forfeiture,
       sentencing, and restitution.

                         *                    *                       *

       [A]n application for execution of a request from a foreign authority under this
       section may be filed . . . in the District of Columbia.

                         *                    *                       *

       The term “foreign authority” means a foreign judicial authority, a foreign
       authority responsible for the investigation or prosecution of criminal offenses or

                                                  4
          Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 5 of 11




        for proceedings related to the prosecution of criminal offenses, or an authority
        designated as a competent authority or central authority for the purpose of making
        requests for assistance pursuant to an agreement or treaty with the United States
        regarding assistance in criminal matters.

18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

        13.     Congress enacted this section to make it “easier for the United States to respond

to [foreign] requests by allowing them to be centralized and by putting the process for handling

them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

2086.2 This section provides clear authority for the federal courts, upon application duly

authorized by an appropriate official of the Department of Justice, to issue orders that are

necessary to execute a foreign request.

        14.     An application is duly authorized by an appropriate official of the Department of

Justice when the Office of International Affairs3 has reviewed and authorized the request, and

executes the request itself or delegates execution to another attorney for the government.4 Upon


2
  Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign
authorities. See In re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. §
3512 provides a more streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests
were executed prior to enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 247-49 (2004) (describing history of Section 1782). When enacting Section 3512,
Congress anticipated that improved U.S. handling of foreign requests would ensure reciprocity in
response to U.S. requests for assistance in its criminal investigations. See, e.g., 155 Cong. Rec. 10,093
(2009) (statement of Rep. Schiff).

3
 The Attorney General, through regulations and Department of Justice directives, delegated to the Office
of International Affairs the authority to serve as the “Central Authority” under treaties and executive
agreements between the United States and other countries pertaining to mutual assistance in criminal
matters. See 28 C.F.R. 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).

4
 “Section 3512 can be invoked only when authorized by OIA. . . . Such authorization occurs when an
attorney for the government, or his or her office, receives the referral of the request for execution from
OIA.” Memorandum from the Deputy Attorney General to Department of Justice Components (May 16,
2011) (on file with the Office of International Affairs).


                                                     5
          Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 6 of 11




such a duly authorized application, Section 3512 authorizes a federal judge5 to issue “such orders

as may be necessary to execute [the] request,” including: (1) search warrants under Fed. R.

Crim. P. 41; (2) orders for electronic records under 18 U.S.C. § 2703; (3) orders for pen registers

or trap and trace devices under 18 U.S.C. § 3123; and (4) orders appointing a person to direct the

taking of testimony or statements and/or the production of documents or other things. See 18

U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal judge may order any necessary procedures to

facilitate the execution of the request, including any procedures requested by the foreign

authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

       15.     Section 3512 also authorizes any person appointed to direct the taking of

testimony or statements and/or the production of documents. The appointed person has authority

to: (1) issue an order requiring a person to appear and/or produce documents or other things; (2)

administer any necessary oaths; and (3) take testimony or statements and receive documents or

other things. 18 U.S.C. § 3512(b)(2). In ordering a person to appear and/or produce documents

or other things, the person appointed, commonly referred to as the “commissioner,” typically

uses a subpoena entitled “Commissioner’s Subpoena.” Any such subpoena may be served or

executed anywhere in the United States. 18 U.S.C. § 3512(f). A sample “Commissioner’s

Subpoena” is included as Attachment A.

                                      REQUEST FOR ORDER

       16.     The Office of International Affairs has reviewed and authorized the Request, and

is executing the Request itself. Consequently, this application for an Order appointing the

undersigned attorney as a commissioner to collect evidence and to take such other action as is

necessary to execute the Request has been “duly authorized” within the meaning of Section


5
 The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
                                                   6
         Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 7 of 11




3512. In addition, the Request was submitted by an appropriate “foreign authority,” the

Argentine Ministry of Foreign Affairs, the designated Central Authority in Argentina and seeks

assistance in the investigation of a fraud – a criminal offense in Argentina. The requested Order

is necessary to execute the Request, and the assistance requested, i.e., the production of bank

records, falls squarely within that contemplated by Section 3512 and the Treaty. Finally, this

application was properly filed in the District of Columbia.

       17.     This application is being made ex parte, consistent with U.S. practice in its

domestic criminal matters.

       18.     When executing a foreign request for assistance in a criminal matter, both Section

3512 and the Treaty authorize the use of compulsory process comparable to that used in

domestic criminal investigations and/or prosecutions. Because subpoenas utilized in U.S.

criminal proceedings (i.e., grand jury and criminal trial subpoenas) are issued without notice to

any person other than the recipient (i.e., no notice to targets or defendants), orders and

commissioner subpoenas issued in execution of a foreign request pursuant to Section 3512 and

the applicable treaty likewise should require no notice other than to the recipients. This is true

even if the Requesting State, as here, seeks financial records, because the Right to Financial

Privacy Act, 12 U.S.C. §§ 3401 et seq., including its notice provisions, does not apply to the

execution of foreign requests for legal assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633,

639 (2d Cir. 1989), cert. denied, 493 U.S. 1072 (1990); In re Letters of Request from the

Supreme Court of Hong Kong, 821 F. Supp. 204, 211 (S.D.N.Y. 1993); In re Letter of Request

for Judicial Assistance from the Tribunal Civil de Port-Au-Prince, Republic of Haiti, 669 F.

Supp. 403, 407 (S.D. Fla. 1987). Accordingly, this Court should authorize a commissioner to

collect the evidence requested without notice to any person(s) or entity(ies) other than the



                                                  7
         Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 8 of 11




recipient(s) of any given commissioner subpoena.

       19.     Therefore, the United States respectfully requests that this Court issue the

attached Order, pursuant to 18 U.S.C. § 3512, appointing the undersigned attorney, Liudmila

Batista, Trial Attorney, Office of International Affairs (or a substitute or successor subsequently

designated by the Office of International Affairs) as a commissioner, authorizing the undersigned

to take the actions necessary, including the issuance of commissioner’s subpoenas, as needed, to

collect the evidence necessary to execute any pending request for assistance and any subsequent,

supplemental requests in connection with the same matter, in a manner consistent with the

intended use of the evidence.

                                              Respectfully submitted,

                                              VAUGHN A. ARY
                                              DIRECTOR
                                              OFFICE OF INTERNATIONAL AFFAIRS
                                              OK Bar Number 12199



                                      By:     ____________________________
                                              Liudmila Batista
                                              Trial Attorney
                                              KY Bar Number 94460
                                              Office of International Affairs
                                              Criminal Division, Department of Justice
                                              1301 New York Avenue, N.W.
                                              Washington, D.C. 20530
                                              (202) 616-2461
                                              Liudmila.Batista@usdoj.gov




                                                 8
Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 9 of 11




                         ATTACHMENT A
        Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 10 of 11




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
IN RE APPLICATION OF USA PURSUANT         )
TO 18 U.S.C. § 3512 FOR ORDER FOR         )
COMMISSIONER’S APPOINTMENT FOR            )
A FRAUD INVESTIGATION                     )
                                          )
__________________________________________)

Reference:    DOJ Ref. # CRM-182-67193

                              COMMISSIONER’S SUBPOENA

TO: ______________________________

       I, Commissioner ____________________, Trial Attorney, Office of International Affairs,

Criminal Division, U.S. Department of Justice, acting pursuant to 18 U.S.C. § 3512, and this

Court’s Order signed on _____________, for the purpose of rendering assistance to

____________, command that you provide the following documents regarding (an) alleged

violation(s) of the laws of _____________; specifically, __________________, in violation of

Section ________ of the __________________________________ Code.

       Provide records to International Affairs Specialist __________________ by emailing

them to __________________ or by mailing via FedEx either a paper copy of the records or any

commonly used digital storage device loaded with the files to the following mailing address by

__________, 20__:

       ____________________________________________________________
        Case 1:20-ml-00930-RBC Document 1 Filed 07/02/20 Page 11 of 11




       For failure to provide records you may be deemed guilty of contempt and liable to

penalties under the law.


Date: _____________                                ________________________________
                                                   COMMISSIONER
                                                   ________________________
                                                   Trial Attorney
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W.
                                                   Washington, D.C. 20530
                                                   (202) _______________
                                                   ____________________




                                                  2
